DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/12/2020, and 04/09/2021 were filed after and on the filing date of the instant application on 02/12/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
This communication is in response to application filed on 02/12/2020.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-7 are dependent on claim 1.
Claims 9-14 are dependent on claim 8, and
Claims 16-20 are dependent on claim 15.

Regarding claims 1, 8, and 15, the prior art of record either individually or in combination does not disclose or fairly suggest a system, a method, and one or more computer storage devices for attentive sentence similarity scoring with the claimed detailed limitations such as the use of “precomputing, by an embedding component associated with a trained distilled sentence embedding (DSE) language model, a plurality of candidate sentence representations representing each candidate sentence in a plurality of candidate sentences, and storing the precomputed plurality of candidate sentence representations in a data storage device”, the use of “generating, by a scoring component, a set of similarity scores for each candidate sentence in the plurality of candidate sentences and a selected sentence associated with an input query based on a representation of the selected sentence and a representation of each candidate sentence in the plurality of candidate sentences, the set of similarity scores comprising at least one similarity score for each candidate sentence compared with the selected sentence”, the use of “selecting, by a retrieval component, a set of similar sentences from the plurality of candidate sentences based on the set of similarity scores”, and the use of “generating a response to the input query comprising the selected set of similar sentences” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record listed below and more in attached PTO-892 form, and not relied upon is considered pertinent to applicant's disclosure.
Gopalan et al. (US-PGPUB 2021/0064657 A1) disclose identifying similar sentences for machine learning (see Abstract, Fig.1).
YAMAUCHI et al. (US-PGPUB 2018/0089169 A1) disclose creating similar sentence from original sentences to be translated (see Fig.1).
Bellegarda (U.S. Patent No. 11,010,561 B2) teaches sentiment prediction from textual data (see Fig.8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
02/28/2022